Exhibit 10.1

TERADYNE, INC.

2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

1. Purpose and Eligibility.

The purpose of this 2006 Equity and Cash Compensation Incentive Plan (the
“Plan”) of Teradyne, Inc. is to provide equity ownership and compensation
opportunities in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan. Any person to whom an Award
has been granted under the Plan is called a “Participant.” Additional
definitions are contained in Section 14(a).

2. Administration.

a. Administration by Committee of Independent Members of the Board of Directors.
The Plan will be administered by a committee (the “Committee”) composed solely
of members of the Board of Directors of the Company that are “independent,” as
defined pursuant to Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as
amended, and as prescribed under Rule 303A.02 of the New York Stock Exchange
(“NYSE”) Listed Company Manual, or any amendment, supplement or modification
thereto; provided, however, that at any time and on any one or more occasions
the Board may itself exercise any of the powers and responsibilities assigned
the Committee under the Plan and when so acting shall have the benefit of all of
the provisions of the Plan pertaining to the Committee’s exercise of its
authorities hereunder. The Committee, in its sole discretion, shall have the
authority to grant Awards, to adopt, amend and repeal rules relating to the
Plan, to interpret and correct the provisions of the Plan and any Award, and,
subject to the limitations of the Plan, to modify and amend any Award. All
decisions by the Committee shall be final and binding on all interested persons.
Neither the Company nor any member of the Committee shall be liable for any
action or determination relating to the Plan.

b. Delegation to Executive Officers. To the extent permitted by applicable law,
the Committee may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the
Committee may determine; provided, however, that the Committee shall fix the
maximum number of Awards to be granted and the maximum number of shares issuable
to any one Participant pursuant to Awards granted by such executive officer or
officers. The Committee may, by a resolution adopted by the Committee, authorize
one or more executive officers of the Company to do one or both of the
following: (i) designate employees of the Company or of any of its subsidiaries
to be recipients of Awards and (ii) determine the number, type and terms of such
Awards to be received by such employees, subject to the limitations of the Plan;
provided, however, that, in each case, the resolution so authorizing such
officer or officers shall specify the maximum number and type of Awards such
officer or officers may so award. The Committee may not authorize an officer to
designate himself or herself as a recipient of any such Awards or to grant
Awards to other executive officers of the Company.

3. Stock Available for Awards.

a. Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares (the “Authorized Shares”) of the Company’s common stock, $0.125
par value per share (the “Common Stock”), that

 

-1-



--------------------------------------------------------------------------------

may be issued pursuant to the Plan shall be 12,000,000 shares of Common Stock.
If any Award expires, is terminated, surrendered, forfeited, expires
unexercised, is settled in cash in lieu of Common Stock or is exchanged for
other Awards, in whole or in part, the unissued Common Stock covered by such
Award shall again be available for the grant of Awards under the Plan. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares. Notwithstanding anything to the contrary in this Plan, the foregoing
limitations shall be subject to adjustment under Section 3(c), but only to the
extent that such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.

b. Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted stock-based Awards during any one fiscal year to
purchase more than 2,000,000 shares of Common Stock.

c. Adjustment to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding stock-based Award, (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) to the extent the Committee shall determine, in
good faith, that such an adjustment (or substitution) is appropriate. If
Section 11(f)(i) applies for any event, this Section 3(c) shall not be
applicable.

d. Fractional Shares. No fractional shares shall be issued under the Plan and
the Participant shall, at the Committee’s discretion, receive either cash in
lieu of such fractional shares or a full share for each fractional share.

4. Stock Options.

a. General. The Committee may grant options to purchase Common Stock (each, an
“Option”) and determine the terms and conditions of each Option, including, but
not limited to (i) the number of shares subject to such Option or a formula for
determining such, (ii) subject to Section 4(e) hereof, the exercise price of the
Options and the means of payment for the shares, (iii) the Performance Criteria
(as defined in Section 11(d)), if any, and level of achievement of such
Performance Criteria that shall determine the number of shares or Options
granted, issued, retainable and/or vested, (iv) the terms and conditions of the
grant, issuance and/or forfeiture of the shares or Options, and (v) such further
terms and conditions as may be determined from time to time by the Committee, in
each case not inconsistent with this Plan.

b. Incentive Stock Options. An Option that the Committee intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Committee and the Company shall have no liability
if an Option or any part thereof that is intended to be an Incentive Stock
Option does not qualify as such.

c. Nonstatutory Stock Options. An Option or any part thereof that does not
qualify as an Incentive Stock Option is referred to herein as a “Nonstatutory
Stock Option.”

d. Dollar Limitation. For so long as the Code shall so provide, Options granted
to any employee under the Plan (and any other plans of the Company) which are
intended to constitute Incentive Stock Options shall not constitute Incentive
Stock Options to the extent that such Options, in the aggregate, become
exercisable for the first time in any one calendar year for shares of Common
Stock with an aggregate Fair Market Value (as defined in Section 14 and
determined as of the respective date or dates of grant) of more than $100,000
(or such other limit as may be

 

-2-



--------------------------------------------------------------------------------

provided by the Code). To the extent that any such Incentive Stock Options
exceed the $100,000 limitation (or such other limit as may be provided by the
Code), such Options shall be Nonstatutory Stock Options.

e. Exercise Price. The Committee shall establish the exercise price (or
determine the method by which the exercise price shall be established) at the
time each Option is granted and specify the exercise price in the applicable
Option agreement, provided, that the exercise price per share specified in the
agreement relating to each Option granted under the Plan shall not be less than
the Fair Market Value per share of Common Stock on the date of such grant. In
the case of an Incentive Stock Option to be granted to an employee owning stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, the price per share specified in the agreement
relating to such Incentive Stock Option shall not be less than one hundred ten
percent (110%) of the Fair Market Value per share of Common Stock on the date of
grant (or such other limit as may be provided by the Code). For purposes of
determining stock ownership under this subsection, the rules of Section 424(d)
of the Code shall apply. Subject to Section 3(c), an Option may not be amended
subsequent to its issuance to reduce the price at which it is exercisable unless
such amendment is approved by the Company’s shareholders.

f. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms, conditions and expiration as the Committee may specify in
the applicable Option agreement; provided, that no Option shall be exercisable
for a period of time greater than ten (10) years from the date of grant of such
Option; provided, further, that Incentive Stock Options granted to an employee
owning stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company shall be exercisable for a maximum
of five (5) years from the date of grant of such Option (or such other limit as
may be provided by the Code). For purposes of determining stock ownership under
this subsection, the rules of Section 424(d) of the Code shall apply.

g. Vesting of Options. Subject to Section 11(f) and Section 11(j) and except as
provided in Section 13, at the time of the grant of an Option, the Committee
shall establish a vesting date or vesting dates with respect to the shares of
Common Stock covered by such Options. The Committee may establish vesting dates
based upon the passage of time and/or the satisfaction of Performance Criteria
or other conditions as deemed appropriate by the Committee.

h. Exercise of Option. Options may be exercised only by delivery to the Company
at its principal office address or to such transfer agent as the Company shall
designate of a written notice of exercise specifying the number of shares as to
which such Option is being exercised, signed by the proper person, or by
notification of the Company-designated third party commercial provider (the
“Third Party Commercial Provider”), in accordance with the procedures approved
by the Company and to which the holder of the Option shall have ongoing access
by means of accessing such person’s account maintained with the Third Party
Commercial Provider, together with payment in full as specified in Section 4(i)
for the number of shares for which the Option is exercised.

i. Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:

(i) in United States dollars in cash or by check payable to order of the Company
or by funds transfer from the Option holder’s account maintained with the Third
Party Commercial Provider;

(ii) at the discretion of the Committee, through delivery of shares of Common
Stock having a Fair Market Value equal as of the date of the exercise to the
cash exercise price of the Option, provided, that such shares were not acquired
by the Participant in the prior six months;

(iii) at the discretion of the Committee and consistent with applicable law,
through the delivery of an assignment to the Company of a sufficient amount of
the proceeds from the sale of the Common Stock acquired upon exercise of the
Option and an authorization to the Third Party Commercial Provider to pay that
amount to the Company, which sale shall be at the Participant’s direction at the
time of exercise; or

 

-3-



--------------------------------------------------------------------------------

(iv) at the discretion of the Committee, by any combination of (i), (ii), or
(iii) above.

If the Committee exercises its discretion to permit payment of the exercise
price of an Incentive Stock Option by means of the methods set forth in clauses
(ii), (iii) or (iv) of the preceding sentence, such discretion shall be
exercised in writing in the instrument evidencing the Award of the Incentive
Stock Option.

j. Notice to Company of Disqualifying Disposition. By accepting an Incentive
Stock Option granted under the Plan, each optionee agrees to notify the Company
in writing immediately after such optionee makes a disqualifying disposition of
any stock acquired pursuant to the exercise of the Incentive Stock Options. A
“disqualifying disposition” is generally any disposition occurring on or before
the later of (a) the date two years following the date the Incentive Stock
Option was granted or (b) the date one year following the date the Incentive
Stock Option was exercised.

k. Issuances of Securities. Except as provided in Section 3(c) or as otherwise
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to Options. No adjustments shall be made for
dividends paid in cash or in property other than securities of the Company.

5. Stock Appreciation Rights

a. General. A Stock Appreciation Right (a “SAR”) is an Award entitling the
holder, upon exercise, to receive an amount in cash or Common Stock, or a
combination thereof (such form to be determined by the Committee), determined
solely by reference to appreciation, from and after the date of grant, in the
Fair Market Value of a share of Common Stock. The date as of which such
appreciation or other measure is determined shall be the exercise date of the
SAR Award.

b. Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(i) Tandem Awards. When SARs are expressly granted in tandem with Options:
(i) the SARs will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable, and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the SARs
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except that a SAR granted with respect to less than the full
number of shares covered by an Option will not be terminated until and only to
the extent that the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.

(ii) Independent Stock Appreciation Rights. A SAR not expressly granted in
tandem with an Option will become exercisable at such time or times, and on such
conditions, as the Committee may specify in the SAR Award.

c. Terms and Conditions. The Committee shall determine all terms and conditions
of a SAR Award, including, but not limited to (i) the number of shares subject
to such SAR Award or a formula for determining such, (ii) the Performance
Criteria, if any, and level of achievement of such Performance Criteria that
shall determine the number of shares granted, issued, retainable and/or vested
or the amount of cash payable, (iii) the terms and conditions on the grant,
issuance and/or forfeiture of the shares, and (iv) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan.

d. Vesting of SAR Awards. Subject to Section 11(f) and Section 11(j), at the
time of the grant of a SAR Award, the Committee shall establish a vesting date
or vesting dates with respect to such SAR Award, provided that SARs awarded in
tandem with Options shall be subject to the same vesting date or vesting dates
established by the Committee pursuant to Section 4(g) for such related Options
and shall be exercisable only to the extent that such

 

-4-



--------------------------------------------------------------------------------

related Option shall then be exercisable. The Committee may establish vesting
dates based upon the passage of time and/or the satisfaction of Performance
Criteria or other conditions as deemed appropriate by the Committee.

6. Restricted Stock.

a. Grants. The Committee may grant Awards entitling recipients to acquire shares
of Common Stock, subject to (i) delivery to the Company by the Participant of
cash, a check or other sufficient legal consideration in an amount at least
equal to the par value of the shares purchased, (ii) the right of the Company to
repurchase or reacquire all or part of such shares at their issue price or other
stated or formula price from the Participant in the event that conditions
specified by the Committee in the applicable Award are not satisfied prior to
the end of the applicable restriction period or periods established by the
Committee for such Award (each, a “Restricted Stock Award”), and (iii) Section
6(b).

b. Terms and Conditions. A Participant that is the holder of a Restricted Stock
Award, whether vested or unvested, shall be entitled to enjoy all shareholder
rights with respect to the shares of Common Stock underlying such Restricted
Stock Award, including the right to receive dividends and vote such shares.
Subject to Section 6(c), the Committee shall determine all terms and conditions
of any such Restricted Stock Award, including, but not limited to (i) the number
of shares subject to such Restricted Stock Award or a formula for determining
such, (ii) the purchase price of the shares, if any, and the means of payment
for the shares, (iii) the Performance Criteria, if any, and level of achievement
of such Performance Criteria that shall determine the number of shares granted,
issued, retainable and/or vested, (iv) the terms and conditions on the grant,
issuance and/or forfeiture of the shares, and (v) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan. At the Committee’s election, shares of Common
Stock issued in respect of a Restricted Stock Award may be (i) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapses, or (ii) evidenced by a stock certificate
that may bear a legend indicating that the ownership of the shares of Common
Stock represented by such certificate is subject to the restrictions, terms and
conditions of this Plan and the Restricted Stock Award. Any stock certificates
issued in respect of a Restricted Stock Award shall be registered in the name of
the Participant. All certificates registered in the name of the Participant
shall, unless otherwise determined by the Committee, be deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by the Participant, in a manner determined by the
Committee, to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death (the “Designated Beneficiary”). In the absence
of an effective designation by a Participant, Designated Beneficiary shall mean
the Participant’s estate.

c. Vesting of Restricted Stock. Subject to Section 11(f) and Section 11(j), at
the time of the grant of a Restricted Stock Award, the Committee shall establish
a vesting date or vesting dates with respect to the shares of Common Stock
covered by such Restricted Stock Award, which vesting dates may be based upon
the passage of time and/or the satisfaction of Performance Criteria or other
conditions as deemed appropriate by the Committee; provided, that all Restricted
Stock Awards, other than Awards granted under Section 11(l), shall have a
minimum vesting period of no less than one (1) year for Restricted Stock Awards
granted subject to Performance Criteria and no less than three (3) years for all
other Restricted Stock Awards.

7. Restricted Stock Unit.

a. Grants. The Committee may grant Awards entitling recipients to acquire shares
of Common Stock in the future, with the future delivery of the Common Stock
subject to a risk of forfeiture or other restrictions that will lapse upon the
satisfaction of one or more specified conditions (each, a “Restricted Stock
Unit”).

b. Terms and Conditions. Subject to Section 7(c), the Committee shall determine
all terms and conditions of any such Restricted Stock Unit, including, but not
limited to (i) the number of shares subject to such Restricted

 

-5-



--------------------------------------------------------------------------------

Stock Unit or a formula for determining such, (ii) the purchase price of the
shares, if any, and the means of payment for the shares, (iii) the Performance
Criteria, if any, and level of achievement of such Performance Criteria that
shall determine the number of shares granted, issued, retainable and/or vested,
(iv) the terms and conditions on the grant, issuance and/or forfeiture of the
shares, and (v) such further terms and conditions as may be determined from time
to time by the Committee, in each case not inconsistent with this Plan. A
Participant may not vote the shares represented by a Restricted Stock Unit. A
Restricted Stock Unit may be settled in cash or Common Stock, as determined by
the Committee, with the amount of the cash payment based on the Fair Market
Value of the shares of Common Stock at the time of vesting. Any such settlements
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish.

c. Vesting of Restricted Stock Unit. Subject to Section 11(f) and Section 11(j),
at the time of the grant of a Restricted Stock Unit, the Committee shall
establish a vesting date or vesting dates with respect to the shares of Common
Stock covered by such Restricted Stock Unit, which vesting dates may be based
upon the passage of time and/or the satisfaction of Performance Criteria or
other conditions as deemed appropriate by the Committee; provided, that all
Awards of Restricted Stock Units, other than Awards granted under Section 11(l),
shall have a minimum vesting period of no less than one (1) year for Restricted
Stock Units granted subject to Performance Criteria and no less than three
(3) years for all other Restricted Stock Units.

8. Phantom Stock.

a. General. The Committee may grant Awards entitling recipients to receive, in
cash or shares, the Fair Market Value of shares of Common Stock (“Phantom
Stock”) upon the satisfaction of one or more specified conditions.

b. Terms and Conditions. Subject to Section 8(c), the Committee shall determine
the terms and conditions of a Phantom Stock Award, including, but not limited to
(i) the number of shares subject to or represented by such Phantom Stock Award
or a formula for determining such, (ii) the purchase price of the shares, if
any, and the means of payment for the shares, (iii) the Performance Criteria, if
any, and level of achievement of such Performance Criteria that shall determine
the number of shares granted, issued, retainable and/or vested or the amount of
cash payable, (iv) the terms and conditions on the grant, issuance and/or
forfeiture of the shares or Phantom Stock Award, and (v) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan. A Participant may not vote the shares
represented by a Phantom Stock Award. Any settlements of Phantom Stock Awards
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish.

c. Vesting of Phantom Stock. Subject to Section 11(f) and Section 11(j), at the
time of the grant of a Phantom Stock Award, the Committee shall establish a
vesting date or vesting dates with respect to such Phantom Stock Award. The
Committee may establish vesting dates based upon the passage of time and/or the
satisfaction of Performance Criteria or other conditions as deemed appropriate
by the Committee.

9. Other Stock-Based Awards.

The Committee shall have the right to grant other Awards based upon the Common
Stock and having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain conditions
and/or Performance Criteria, the grant of securities convertible into Common
Stock and the grant of stock units. The Committee shall determine the terms and
conditions of any such Awards, including, but not limited to (i) the number of
shares subject to such Award or a formula for determining such, (ii) the
purchase price of the shares, if any, and the means of payment for the shares,
(iii) the Performance Criteria, if any, and level of achievement of such
Performance Criteria that shall determine the number of shares granted, issued,
retainable and/or vested, (iv) the terms and conditions on the grant, issuance
and/or forfeiture of the shares or Award, and (v) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan. Subject to Section 11(f) and Section 11(j), at
the time of

 

-6-



--------------------------------------------------------------------------------

the grant of an Award under this Section 9, the Committee shall establish a
vesting date or vesting dates with respect to such Award, which vesting date may
be based upon the passage of time and/or the satisfaction of Performance
Criteria or other conditions as deemed appropriate by the Committee; provided,
that all Full Value Awards granted under this Section 9, other than Full Value
Awards granted under Section 11(l) herein, shall have a minimum vesting period
of no less than one (1) year for Full Value Awards subject to Performance
Criteria and no less than three (3) years for all other Full Value Awards
granted hereunder.

10. Cash Awards.

a. Grants. The Committee may grant cash awards (each, a “Cash Award”), either
alone, in addition to, or in tandem with other Awards granted under the Plan.

b. Terms and Conditions. The Committee shall determine the terms and conditions
of any such Cash Award. From time to time, the Committee shall establish
administrative rules and procedures governing the administration of Cash Awards.

c. Variable Compensation Awards. A Cash Award that the Committee intends to be a
“Variable Compensation Award” subject to Section 162(m) of the Code, provides a
variable compensation payment each year to the Company’s executive officers and
certain eligible senior employees each year based on certain Performance
Criteria that may include, among other criteria, overall corporate and/or
individual business group’s or division’s performance during the prior fiscal
year, as determined by the Committee. Variable Compensation Awards are
calculated based on a percentage of the Participant’s base annual salary
(“Variable Compensation Factor”) and start at 10% for new Participants. At
greater levels of responsibility, the Variable Compensation Factor may be up to
200% of base annual salary. Variable Compensation Factors are reviewed annually,
and in connection with the review, the Committee may increase the Variable
Compensation Factor beyond 200%, but the Committee may not authorize a Variable
Compensation payout based on Performance Criteria in excess of 200%. A newly
hired executive officer or employee, who is approved for eligibility for
Variable Compensation Awards, will be eligible to receive a Variable
Compensation Award for their first year of employment, pro-rated from the date
of hire. The Committee may rely upon the recommendation of the Company’s senior
management in granting Variable Compensation Awards to eligible Participants who
do not constitute executive officers of the Company, including as to the amount
and terms of any such Awards and the satisfaction of Performance Criteria.

11. General Provisions Applicable to Awards.

a. Transferability of Awards. Except as the Committee may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant, provided, however, that Nonstatutory Stock Options may be
transferred to a grantor-retained annuity trust or a similar estate-planning
vehicle in which the trust is bound by all provisions of the Option which are
applicable to the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees of
such an Option.

b. Documentation. Each Award granted under the Plan, with the exception of Cash
Awards, shall be evidenced by a written Award agreement in such form as the
Committee shall from time to time approve. Award agreements shall comply with
the terms and conditions of the Plan and may contain such other provisions not
inconsistent with the terms and conditions of the Plan as the Committee shall
deem advisable. In the case of an Incentive Stock Option, the Award agreement
shall contain, or refer to, such provisions relating to exercise and other
matters as are required of “incentive stock options” under the Code. Award
agreements may be evidenced by an electronic transmission (including an e-mail
or reference to a website or other URL) sent to the Participant through the
Company’s normal process for communicating electronically with its employees. As
a condition to receiving an Award, the Committee may require the Participant to
affirmatively accept the Award and agree to

 

-7-



--------------------------------------------------------------------------------

the terms and conditions set forth in the Award agreement by physically and/or
electronically executing the Award agreement or by otherwise physically and/or
electronically acknowledging such acceptance and agreement. With or without such
affirmative acceptance, however, the Committee may prescribe conditions
(including the exercise or attempted exercise of any benefit conferred by the
Award) under which the proposed Participant may be deemed to have accepted the
Award and agreed to the terms and conditions set forth in the Award agreement.

c. Committee Discretion. The terms of each type of Award need not be identical,
and the Committee need not treat Participants uniformly.

d. Performance Criteria. For purposes of this Plan, the term “Performance
Criteria” shall mean any one or more of the following performance criteria,
applied to either the Company as a whole or to a division, business unit or
Subsidiary, and measured either annually or cumulatively over a period of years,
on an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee in the Award: cash flow; earnings per share; earnings before interest,
taxes and amortization; return on equity; total shareholder return; share price
performance; return on capital; return on assets or net assets; revenue; income
or net income; operating income or net operating income; operating profit or net
operating profit; operating margin or profit margin; return on operating
revenue; return on invested capital; market segment share; product release
schedules; new product innovation; product cost reduction; brand
recognition/acceptance; product ship targets; process improvement results;
verification of business strategy and/or business plan; improvement of strategic
position; adaptation to changes in the marketplace or environment; or customer
satisfaction. If the Award so provides, the Committee may appropriately evaluate
achievement against Performance Criteria to take into account any of the
following events that occurs during a performance period: asset write-downs;
litigation or claim judgments or settlements; the effect of changes in tax law;
accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs and any
extraordinary non-recurring charges or other events. The Committee may prescribe
the foregoing criteria either individually or in combination. The Committee’s
determination of the achievement of any Performance Criteria shall be
conclusive. The minimum vesting period for all Full Value Awards granting shares
of Common Stock subject to Performance Criteria, other than Full Value Awards
granted under Section 11(l) herein, shall be no less than one (1) year.

e. Termination of Status. Except as otherwise specified herein, the Committee
shall determine the effect on an Award of the disability, death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award under such
circumstances, subject to applicable law and the provisions of the Code.

f. Acquisition or Liquidation of the Company.

(i) Consequences of an Acquisition. If the Company is to be consolidated with or
acquired by another entity in a merger or other reorganization in which the
holders of the outstanding voting stock of the Company immediately preceding the
consummation of such event shall, immediately following such event, hold, as a
group, less than a majority of the voting securities of the surviving or
successor entity, or in the event of a sale of all or substantially all of the
Company’s assets or otherwise (each, an “Acquisition”), the Committee or the
board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Committee”), shall, as to outstanding Awards, either
(A) make appropriate provision for the continuation of such Awards by
substituting on an equitable basis for the shares then subject to such Awards
either (1) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Acquisition, (2) shares of stock of the
surviving or successor corporation or (3) such other securities as the Committee
or the Successor Committee deems appropriate, the Fair Market Value of which
shall not materially exceed the Fair Market Value of the shares of Common Stock
subject to such Awards immediately preceding the Acquisition; or (B) upon
written notice to the Participants, provide that all Awards must be exercised,
to the extent then exercisable or to be exercisable as a result of the
Acquisition, within a specified number of days of the date of such notice, at
the end of which period the Awards shall

 

-8-



--------------------------------------------------------------------------------

terminate; or (C) terminate all Awards in exchange for a cash payment equal to
the excess, if any, of the Fair Market Value of the shares subject to such
Awards (to the extent then exercisable or to be exercisable as a result of the
Acquisition) over the exercise price thereof, if any; or (D) in the case of
Awards that may be settled in whole or in part in cash, provide for equitable
treatment of such Awards.

(ii) Substitution of Awards Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Committee may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.

(iii) Liquidation or Dissolution. In the event of the proposed liquidation or
dissolution of the Company, each Award, except for Cash Awards already earned,
to the extent not then exercised or vested, will terminate immediately prior to
the consummation of such proposed action or at such other time and subject to
such other conditions as shall be determined by the Committee.

g. Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment, of any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax withholding obligation. The Committee may allow
Participants to satisfy such tax withholding obligations in whole or in part by
transferring shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their Fair Market Value. The Company may,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to a Participant.

h. Amendment of Awards. The Committee may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, the vesting provisions (subject to the minimum vesting requirements
set forth herein), Performance Criteria, or level of achievement of Performance
Criteria, and converting an Incentive Stock Option to a Nonstatutory Stock
Option; provided that, except as otherwise provided in Section 11(f)(i), the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant; provided, further, that subject
to Section 3(c), an Option may not be amended subsequent to its issuance either
to reduce the price at which such previously issued Option is exercisable or to
extend the period of time for which such previously-issued Option shall be
exercisable beyond ten (10) years unless such amendment is approved by the
Company’s shareholders. Furthermore, no Option shall be canceled and replaced
with Options having a lower exercise price unless such cancellation and exchange
is approved by the Company’s shareholders.

i. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, (iii) the Participant has executed and delivered to the
Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations, and (iv) the Participant has paid to the Company, or made
provisions satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with the Award.

j. Acceleration. The Committee may at any time provide (i) that any Option shall
become immediately exercisable in full or in part, (ii) that Awards that may be
settled in whole or in part in cash may become immediately exercisable in full
or in part, and (iii) in connection with the disability, death or retirement of
a Participant or in connection with an event contemplated by Section 11(f)(i),
(A) that any Restricted Stock Award or Restricted Stock Unit shall become
exercisable in full or in part or shall be free of some or all restrictions or
the risk of forfeiture or (B) that any other Full Value Award shall become
exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be. The
Committee may take the

 

-9-



--------------------------------------------------------------------------------

actions contemplated by the preceding sentence despite the fact that such
actions may (x) cause the application of Sections 280G and 4999 of the Code if
an event contemplated by Section 11(f)(i) occurs, or (y) disqualify all or part
of an Option as an Incentive Stock Option. In the event of the acceleration of
the exercisability of one or more outstanding Options, including pursuant to
Section 11(f)(i), the Committee may provide, as a condition of accelerated
exercisability of any or all such Options, that the Common Stock or other
substituted consideration, including cash, as to which exercisability has been
accelerated shall be restricted and subject to forfeiture back to the Company at
the election of the Company at the cost thereof upon termination of employment
or other relationship, with the timing and other terms of the vesting of such
restricted Common Stock or other consideration being not less favorable to the
Participant than the timing and other terms of the superseded vesting schedule
of the related Option.

k. Option or SAR Award Exchange. The Committee may, from time to time, upon
obtaining shareholder approval therefor, undertake an exchange program under
which employees deemed eligible by the Committee may elect to surrender for
cancellation then existing Awards under the Plan or outstanding, unexercised
options previously granted under the Company’s 1991 Employee Stock Option Plan,
1997 Employee Stock Option Plan and 1996 Non-Employee Director Stock Option
Plan, that have, at the time, an exercise price at or above a level determined
by the Board of Directors or the Committee in exchange for cash and/or another
Award under the Plan, the form of such consideration to be determined by the
Committee.

l. Exception to Minimum Vesting Periods. The Committee may grant up to 5% of the
maximum, aggregate shares of Common Stock authorized for issuance hereunder in
the form of Restricted Stock Awards, Restricted Stock Units and other Awards
based upon Common Stock that do not comply with the minimum vesting periods set
forth in Sections 6(c), 7(c), 9 and 13.

m. Compliance with Section 409A. Any other provision of the Plan or any Award to
the contrary notwithstanding, the Plan and every Award hereunder shall be
construed, administered and enforced as necessary to comply with applicable
requirements of Section 409A of the Code and the Treasury and IRS rulings and
regulations issued thereunder, so that no Participant shall (without such
Participant’s express written consent) incur any of the additional tax or
interest liabilities of Section 409A(a)(B) of the Code with respect to any
Award. The Plan and each Award are hereby modified and limited as necessary to
comply with applicable requirements of Section 409A.

12. Foreign Jurisdictions.

To the extent that the Committee determines that the material terms set by the
Committee or imposed by the Plan preclude the achievement of the material
purposes of the Plan in jurisdictions outside the United States, the Committee
will have the authority and discretion to modify those terms and provide for
such other terms and conditions as the Committee determines to be necessary,
appropriate or desirable to accommodate differences in local law, policy or
custom or to facilitate administration of the Plan. The Committee may adopt or
approve sub-plans, appendices or supplements to, or amendments, restatements or
alternative versions of, the Plan as it may consider necessary, appropriate or
desirable for such purpose, without thereby affecting the terms of the Plan as
in effect for any other purpose. The special terms and any appendices,
supplements, amendments, restatements or alternative versions, however, shall
not include any provisions that are inconsistent with the terms of the Plan as
then in effect, unless the Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders. The Committee shall
also have the authority and discretion to delegate the foregoing powers to
appropriate officers of the Company.

13. Grant of Awards to Non-Employee Directors.

Each person who is a member of the Board of Directors and who is not an employee
of the Company (each, a “Non-Employee Director”) shall be automatically granted
Awards having a Fair Market Value or exerciseable for shares having a Fair
Market Value, as the case may be, on the day of such grant as follows:

a. on the date such Non-Employee Director is first elected to the Board of
Directors, equal to 300% of the annual cash retainer (excluding separate
Committee Chair retainers) payable to such Non-Employee Director; and

 

-10-



--------------------------------------------------------------------------------

b. on the first Monday in February in each year, equal to 180% of the annual
cash retainer (excluding separate Committee Chair retainers) payable to such
Non-Employee Director.

Awards granted under this Section 13 may be any of the following: Restricted
Stock Units, Restricted Stock, Nonstatutory Stock Options, SARs, or cash, or a
combination of the foregoing. Awards granted under the Plan shall be in addition
to the annual Board and Committee cash retainers paid by the Company to the
Non-Employee Directors. The type of Awards granted under this Section 13 shall
be determined, in each instance, at the Committee’s discretion (subject to the
foregoing limitations). The number of shares, if any, covered by Awards granted
under this Section 13 shall be subject to adjustment in accordance with the
provisions of Section 3(c) of this Plan. Subject to Section 11(f) and
Section 11(j), an Award of Restricted Stock or Restricted Stock Units granted
pursuant to this Section 13 shall have a minimum vesting period of no less than
one (1) year for Restricted Stock or Restricted Stock Units granted subject to
Performance Criteria and no less than three (3) years for all other Restricted
Stock or Restricted Stock Units granted, unless such Award is granted under
Section 11(l), and shall expire on the date which is ten (10) years after the
date of grant of such Award. Any Options, SARs or other cash Awards granted
pursuant to this Section 13 may, at the Committee’s discretion, be immediately
exercisable in their entirety on the date of grant.

14. Miscellaneous.

a. Definitions.

(i) “Company” for purposes of eligibility under the Plan, shall include
Teradyne, Inc. and any present or future subsidiary corporations of Teradyne,
Inc., as defined in Section 424(f) of the Code (a “Subsidiary”), and any present
or future parent corporation of Teradyne, Inc., as defined in Section 424(e) of
the Code. For purposes of Awards other than Incentive Stock Options, the term
“Company” shall include any other entity in which the Company has a direct or
indirect significant interest, as determined by the Committee in its sole
discretion.

(ii) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(iii) “Employee” for purposes of eligibility under the Plan shall include a
person to whom an offer of employment has been extended by the Company and who
has actually commenced employment with the Company, whether full or part-time
status.

(iv) “Fair Market Value” of the Company’s Common Stock on any date means (i) the
average (on that date) of the high, low and closing prices of the Common Stock
on the principal national securities exchange on which the Common Stock is
traded, if the Common Stock is then traded on a national securities exchange; or
(ii) the last reported sale price (on that date) of the Common Stock on The
NASDAQ National Market (the “Nasdaq”), if the Common Stock is not then traded on
a national securities exchange; or (iii) the average of the closing bid and
asked prices last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not then traded on a
national securities exchange or reported on the Nasdaq; or (iv) if the Common
Stock is not publicly traded, the fair market value of the Common Stock as
determined by the Committee after taking into consideration all factors which it
deems appropriate, including, without limitation, recent sale and offer prices
of the Common Stock in private transactions negotiated at arm’s length;
provided, that, in all events the Fair Market Value shall represent the
Committee’s good faith determination of the fair market value of the Common
Stock. The Committee’s determination shall be conclusive as to the Fair Market
Value of the Common Stock.

(v) “Full Value Awards” means Restricted Stock, Restricted Stock Units and
Awards other than (a) Options or (b) SARs or (c) Cash Awards or (d) other
stock-based Awards for which the Participant pays the intrinsic value (whether
directly or by forgoing a right to receive a cash payment from the Company).

b. Legal Consideration for Issuance of Shares. Unless otherwise determined by
the Committee, in the case of Awards of Restricted Stock, Restricted Stock
Units, or Awards that are settled in whole or in part with shares of Common
Stock, to the extent such Awards do not otherwise require the payment by the
Participant of cash

 

-11-



--------------------------------------------------------------------------------

consideration that exceeds the par value of the shares of Common Stock received
in connection therewith, the services rendered or to be rendered by the
Participant shall satisfy the legal requirement of payment of par value for such
shares of Common Stock.

c. No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

d. No Rights As Shareholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

e. Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is approved by the shareholders of the Company (the “Effective
Date”). No Awards shall be granted under the Plan after the completion of ten
(10) years from the Effective Date, but Awards previously granted may extend
beyond that date.

f. Amendment of Plan. The Committee may amend this Plan at any time, provided
that any material amendment to the Plan will not be effective unless approved by
the Company’s shareholders. For this purpose, a material amendment is any
amendment that would (i) other than pursuant to Section 3(c), materially
increase either the aggregate number of shares of Common Stock available for
issuance under the Plan; or the maximum number of shares of Common Stock
issuable in one fiscal year to a Participant; (ii) expand or limit the class of
persons eligible to receive Awards or otherwise participate in the Plan;
(iii) subject to Section 3(c), reduce the price at which a previously-issued
Option is exercisable or extend the period of time for which a previously-issued
Option shall be exercisable beyond ten (10) years; (iv) subject to Section 11(f)
and Section 11(j), amend the minimum vesting provisions of Full Value Awards; or
(v) require shareholder approval pursuant to the requirements of the NYSE and/or
any other exchange on which the Company is then listed or pursuant to applicable
law.

g. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of The Commonwealth
of Massachusetts, exclusive of reference to rules and principles of conflicts of
law.

 

-12-